Title: Benjamin Galloway to Thomas Jefferson, 11 July 1811
From: Galloway, Benjamin
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                     Hagers Town 
                     July 11th 1811
          
                  
                  
		  
		  
		   
		  I have taken the liberty of troubling you with the inclosed Papers. I shall continue to animadvert on a Steady Patriot, from time to time. his grand object is to influence the approaching choice of Electors of 
                  
                  
                  
                  the Senate of Maryland. our Citizens in Washington County are true to the principles of July 4th 76—but, an attempt is now making to debauch them. I have placed myself in their defence, and be assured, I will be constant, watchful and decided—In haste, permit me with best wishes for your health & happiness much respected Sir
          yrs &a
                  Ben Galloway
        